DETAILED ACTION
This Office action is in reply to application no. 16/806,877, filed 2 March 2020 with a preliminary amendment filed 10 March 2020.  Claims 1-15 have been cancelled.  Claims 16-46 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-25 and 46, drawn to systems for detecting a health event based on motion data, classified in G16H40/63.
II. Claims 26-45, drawn to systems for providing an alert based on received health data, classified in A61B5/746.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for providing alerts based on detected or received health conditions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are directed to different processes, are classified differently, and a search for one is unlikely to yield results relevant to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Hirning on 30 September 2021, a provisional election was made without traverse to prosecute the invention of inventive group I, claims 16-25 and 46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-power" in claims 16 and 46 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution the Examiner must ignore the term, as there is no basis for a comparison to the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining motion of a person, detecting a health event based on this, and using an intermediary to notify two entities of the health event.  These are mental steps which require no technology at all.  A person can observe another person fall or simply remain stationary for an unreasonable time, can mentally determine there is something wrong with the person, and can verbally tell two people of their concern.  To fit in the intermediary, the observer can ask a passer-by to verbally tell two people.  None of this would present the slightest difficulty, and none of it implicates any technology at all. 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and generic computer components, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about a person’s motion, health condition and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the claims are written entirely in functional terms, lacking algorithmic detail which might suffice to go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 46 is written in means-plus-function form, explicitly, and claim 16 provides the necessary structure, so we will focus here on claim 16.  The claim includes a sensor device, a host device, and the ability to communicate over a network.
These elements are recited at a high degree of generality and described only in terms of functions performed.  The specification does not meaningfully limit them at all.  They only perform generic computer functions of receiving information, analyzing it in no particular manner, and sending information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply the identical process but written in means-plus-function form.
The dependent claims further do not amount to significantly more than the abstract idea: claims 17, 19-22 and 25 are simply more specific about timing or order of events or the type of information being manipulated; claim 18 simply recites that a step is performed automatically; claims 23 and 24 are simply more specific about a recipient of data.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 20, 22-24 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. (U.S. Publication No. 2006/0149322) in view of Warden (U.S. Publication No. 2006/0288464, filed 3 March 2006).

In-line citations are to Merry.
With regard to Claim 16:
Merry teaches: A system, [abstract; “sensor”] comprising: 
a sensor device configured to: 
measure motion data for a user of the sensor device; [0015; “sensor”; abstract; “movement of devices from place to place”; the claim phrase “for a user” is mere manner-of-use language, simply disclosing that the measuring is done for someone’s benefit, and so is considered but given no patentable weight]
detect a health event of the user… [0111; it conducts “an interrogation for patient status information” which is then communicated] and 
communicate the detected health event with a low-power wireless protocol; [0052; the communication link may be “wireless”] 
a host device configured to: 
receive, from the sensor device using the low-power wireless protocol, a message for the detected health event; [0111; the information is communicated to the “docking station”, which receives it]
initiate an emergency alert based on the message for the detected health event; 
send, to a first destination, a first alert communication for the emergency alert, wherein the first alert communication includes information associated with the detected health event and location information associated with the user… [0111; the docking station passes the “patient status information to status monitor 62”; abstract; the information provided may include “the location of the emergency”] 
.
Merry does not explicitly teach a determination is made based on the motion data, or send, to a second destination, a second alert communication for the emergency alert, wherein the second alert communication includes the information associated with the detected health event and the location information associated with the user, but it is known in the art.  Warden teaches a personal protection device. [title] It can “notify an ambulance” of a person’s “fall” and may be activated “automatically”. [0011] It can perform its steps when “an individual becomes substantially motionless”. [0012] Warden and Merry are analogous art as each is directed to electronic means for providing notifications based on possible health events.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Warden with that of Merry in order to summon help in a possible emergency, as taught by Warden; further, it is simply a substitution of known parts for others with predictable results, simply detecting a health event in the manner of Warden rather than that of Merry, and notifying Warden’s ambulance in addition to Merry’s device; neither substitution, nor both together, produce any new and unexpected result.

The sending of the second message to a second destination consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  MPEP § 2144.04(VI)(B).  The content of the messages sent consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The system of claim 16, wherein the detected health event indicates a possible fall of the user of the sensor device. [Warden, 0011 as cited above in regard to claim 16]

With regard to Claim 18:
The system of claim 16, wherein the first alert communication and the second alert communication are automatically sent by the host device in response to initiation of the emergency alert. [See above in regard to claim 16; there is no hint that either notification requires any human intervention, so both read on automatic performance]

With regard to Claim 20:
The system of claim 16, wherein the second alert communication occurs after completion of the first alert communication.

Given that there are only three possible temporal orders for sending messages A and B – A before B, A and B simultaneously, or B before A – it would have been obvious to select one from such a short list of options with a reasonable chance of success.

With regard to Claim 22:
The system of claim 16, wherein the first alert communication comprises an audio message. [0049; a “speaker” may deliver “an audible signal or a spoken message”]

With regard to Claim 23:
The system of claim 16, wherein the first destination is an entity located remote to a location of the user. [Warden; switching the positions of the destinations, an obvious choice since there are only two, Warden’s ambulance when summoned would be remote from the user] 

This claim is not patentably distinct from claim 16, as it purports to limit only an external, unclaimed object – the first destination – but imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 24:
The system of claim 16, wherein the second destination is a phone associated with another user. [0130; “cellular telephone”]

This claim is not patentably distinct from claim 16, as it purports to limit only an external, unclaimed object – the second destination – but imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 46:
This claim is identical to claim 16 other than being written in means-plus-function form, and can be rejected on the same basis as claim 16, using the sensor and host devices of that claim as the necessary structure to perform the steps.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Norris et al. (U.S. Patent No. 6,823,213).

With regard to Claim 19:
The system of claim 18, wherein the initiation of the emergency alert occurs after a predetermined time has elapsed.

Merry and Warden teach the system of claim 18 but do not explicitly teach sending an alert after a predetermined time has elapsed, but it is known in the art.  Norris teaches an implantable medical device [title] which, in an emergency, may “capture detailed diagnostic data over a predetermined time period for subsequent processing and analysis by a physician” and may then “alert” the physician or a hospital, etc. [Col. 13, lines 11, 22-24] Norris and Merry are analogous art as each is directed to electronic means for detecting a person’s health information and informing others thereof.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Norris with that of Merry and Warden in order to be able to collect relevant data to provide to medical personnel, as taught by Norris; further, it is simply a substitution of one known part for another with predictable results, simply gathering data for a particular interval as taught by Norris rather than instantaneously as in Merry; the substitution produces no new and unexpected result.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Cruitt et al. (U.S. Patent No. 6,934,220).

With regard to Claim 21:
The system of claim 16, wherein the emergency alert is cancellable in response to input from the user.

Merry and Warden teach the system of claim 16 but do not explicitly teach that the alert is cancellable, but in addition to being of no patentable significance as explained below, it is known in the art.  Cruitt teaches a medical alert device [title] which provides an “alarm” based on medical issues such as requiring medicine, [Col. 1, lines 14-15] and in which a user can employ a “pushbutton switch” such that the “alarm can be canceled”. [Col. 6, lines 31-32] Cruitt and Merry are analogous art as each is directed to electronic means for providing alerts based on issues relating to health.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Cruitt with that of Merry and Warden so that someone can stop an alarm if its precedent condition no longer exists, as taught by Cruitt; further, it is simply a substitution of one known part for another with predictable results, simply providing an alert which can be stopped such as that of Cruitt in place of one which cannot such as that of Merry; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 16, as it only describes a condition of an alert, which is data, and does not positively claim any feature of the claimed system by which an alert might be cancelled, nor does it even require any actual cancellation of any alert.  The reference is provided for the purpose of compact prosecution.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Minor, Jr. (U.S. Publication No. 2005/0203681).

With regard to Claim 25:
The system of claim 24, wherein the second alert communication comprises an SMS message.

Merry and Warden teach the system of claim 24, but do not explicitly teach using SMS, but it is known in the art.  Minor teaches a sensor-based communication system [title] which uses “SMS” to send a “health alert”. [0021] Minor and Merry are analogous art as each is directed to electronic means for providing health related information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Minor with that of Merry, as market forces at the time were increasingly driving developers to use text-messaging technology in many diverse fields; further, it is simply a substitution of one known part for another with predictable results, simply using Minor’s format in place of that of Merry for a message; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694